DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to applicant’s amendments and arguments filed 12/23/2021. Claims 1-5 and 7 are currently pending for examination on the merits. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu et al. (U.S. Patent Pub. No. 2003/0201048), hereinafter Radulescu, in view of Lopez (U.S. Patent Pub. No. 2002/0017349). 
Regarding claim 1, Radulescu discloses (as seen in Fig. 3) a tire (title) comprising: a block (2) forming a tread (1) that contacts a road surface (8); and sipes (81) formed in the block (2) and extended in a predetermined direction in a tread surface view, wherein each of the sipes (81) comprises: a first inclined portion (see Modified Figure 3 below) inclined against a tire radial direction; a second inclined portion (see Modified Figure 3 below) formed at an outer side in the tire radial direction with respect to the first inclined portion and inclined in a direction opposite to the first inclined portion (see Modified Figure 3 below) with respect to the tire radial direction; a bent portion (see Modified Figure 3 below) communicated with the first inclined portion and the second inclined portion and bent to be protruded toward a direction in which a gap between the first inclined portion and the second inclined portion becomes narrow (see Modified Figure 3 below)l; and a widened portion (81”) widened in a groove width more than the first inclined portion (see Fig. 3), and wherein the widened portion (81”) is communicated with the first inclined portion and is widened toward the side of the bent portion from an extension line of the first inclined portion (see Modified Figure 3 below). Radulescu further discloses that the tire (title) is a heavy vehicle tire ([0055]). Radulescu further discloses a desire to create a tire with improved grip performance ([0006]), particularly on wet surfaces ([0057]-[0058]). Radulescu fails to disclose, however, that a 

    PNG
    media_image1.png
    338
    675
    media_image1.png
    Greyscale

Modified Figure 3, Radulescu
Lopez teaches (as seen in Figs. 1-3) a tread (1) for a tire fitted on a heavy vehicle ([0027]) that is provided with a sipe (2) with variable width (see Figs. 2 and 3; [0028]). Lopez further teaches that the overall width of the sipe (2) is largest in a center region of the sipe (2) in the tire width direction ([0028]; compare Figs. 2 and 3). Lopez further teaches that this configuration of a sipe with a maximum width in a center region of the sipe helps prevent deformation of the sipe under heavy loads (0007]), effectively preventing a decrease in the grip performance of the tire on wet surfaces ([0002]; [0007]). 

Regarding claim 2, modified Radulescu discloses all of the limitations as set forth above for claim 1. Modified Radulescu further discloses that the block (Radulescu: 2) comprises a wall forming portion (see Modified Figure 3 below) that forms a wall at the inner side in the tire radial direction of the first inclined portion (see Modified Figure 3 below), and wherein the wall forming portion is adjacent to the widened portion (see Modified Figure 3 below). Modified Radulescu further discloses a wall at the outer side in the tire radial direction of the first inclined portion (see Modified Figure 3 below). Modified Radulescu further discloses that it is known in the art for sipe walls of similar shape to the ones set forth above to contact each other when a load is applied to the tire (Radulescu: [0018]). However, the manner in which the claimed tire is used, including applying a load to the tire, does not affect its patentability. Additionally, because it is inherent for the first inclined portion as described above to contain a wall at the inner side in the tire radial direction and a wall at the outer side in the tire radial direction, the limitations as claimed in claim 2 do not require additional structure not present in the tire of modified Radulescu. The tire disclosed by modified Radulescu, then, satisfied the limitations in claim 2. 

    PNG
    media_image2.png
    342
    637
    media_image2.png
    Greyscale

Modified Figure 3, Radulescu
Regarding claim 3, modified Radulescu discloses all of the limitations as set forth above for claim 1. Modified Radulescu further discloses a height h2 of the sipes (Radulescu: 81) along the tire radial direction from the end portion of the sipes (Radulescu: 81) at the inner side in the tire radial direction to an end portion of the widened portion (Radulescu: 81”) at the outer side in the tire radial direction to be 8 mm (Radulescu: [0048]). Modified Radulescu fails to disclose, however, a ratio h2/h1 of a height h1 along the tire radial direction, from an end portion of the sipes (Radulescu: 81) at the inner side in the tire radial direction to the bent portion and the height h2 as described above. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing a ratio h2/h1 as described above. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the 
Regarding claim 4, modified Radulescu discloses all of the limitations as set forth above for claim 1. Modified Radulescu further discloses a width w2 along a protrusion direction toward which the bent portion is protruded of an end portion of the widened portion (Radulescu: 81”) at the inner side in the tire radial direction to be 3 mm (Radulescu: [0048]). Modified Radulescu fails to disclose, however, a ratio w2/w1 of a width w1 along the protrusion direction from an end portion of the sipes (Radulescu: 81) at the inner side in the tire radial direction to the bent portion and the width w2 as described above. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing a ratio w2/w1 as described above. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 3 of Radulescu, one of ordinary skill in the art would have found that a ratio w2/w1 as described above is about 0.6, thus suggesting the claimed limitation in claim 4 that a ratio w2/w1 is in a range between 0.5 and 0.8. 
Regarding claim 5, Modified Radulescu discloses all of the limitations as set forth above for claim 1. Modified Radulescu further discloses that the tire (Radulescu: title) comprises a circumferential direction groove (Radulescu: 4, Fig. 1) extended in a tire .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Radulescu et al. (U.S. Patent Pub. No. 2003/0201048) in view of Lopez (U.S. Patent Pub. No. 2002/0017349) as applied to claim 1 above, and further in view of Collett et al. (WO 2017/059247), hereinafter Collett, with evidentiary support from Lagnier (U.S. Patent No. 4,794,965). 
Regarding claim 7, Modified Radulescu discloses all of the limitations as set forth above for claim 1. Modified Radulescu further discloses that multiple sipes (Radulescu: 81) are provided on the tread surface (Radulescu: [0047], see Fig. 1). Modified Radulescu further discloses that the sipes (Radulescu: 81) include a first sipe (Radulescu: 81) in which the widened portion is widened toward a rotational direction of the tire with respect to the extension line of the first inclined portion (Radulescu: see Figs. 1 and 3). Modified Radulescu further discloses a desire to create a tire with improved grip performance (Radulescu: [0006]), particularly relating to the tire’s braking performance on wet surfaces (Radulescu: [0057]). Modified Radulescu fails to disclose, however, that the sipes (Radulescu: 81) include a second sipe in which the widened portion is widened toward a direction opposite to the rotation direction of the tire with respect to the extension line of the first inclined portion and wherein the first sipe (Radulescu: 81) and the second sipe are formed alternately in a tire circumferential direction. 


    PNG
    media_image3.png
    483
    563
    media_image3.png
    Greyscale

Modified Figure 2, Collett
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sipes as disclosed by modified Radulescu to incorporate the first sipe and the second sipe as taught by Collett because they would have had a reasonable expectation that doing so would lead to an improvement of the adherence of the tire in both braking and accelerating conditions, as illustrated by Lagnier.
Response to Arguments
Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed October 7th, 2021. 
Applicant's arguments filed 12/23/2021 have been fully considered, but they are not persuasive. 
In response to applicant’s argument that the cited references are silent about the claimed widened portion being widened toward the side of the bent portion from an extension line of the first inclined portion, examiner respectfully disagrees. In the applicant’s argument, applicant argues against the Lopez reference individually. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For instance, applicant argues that Lopez’s widened portion is merely a wider portion of the incision 2 and is not “widened toward the side of the bent portion from an extension line of the first inclined portion.” However, the rejection is based on Radulescu in view of Lopez. Furthermore, as shown in Modified Figure 3 above, Radulescu does disclose a widened portion widened toward the side of the bent portion from an extension line of the first inclined portion. Additionally, the Lopez reference is not relied upon to address the limitation that the widened portion is widened toward the side of the bent portion from an extension line of the first inclined portion because the Radulescu reference already discloses that limitation. Instead, the Lopez 
As such, claims 1-5 and 7 stand rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749